Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, et al., CA 2,977,945 A1, in view of Rambo, US 2015/0226575 A1.
As per Claim 1, Hammond teaches a control method (¶ 24), comprising: 
acquiring motion information of a tracked object (¶¶ 26-28); and 
based on the motion information, controlling movement of a carrying device that carries a tracking device to enable the tracking device to track the tracked object (¶ 33; encoders 113 and 116 of Figure 3).  
Hammond does not expressly teach maintaining approximately unchanged an angle between a moving direction of the tracked object and a line connecting the tracked object and the tracking device when the tracked object moves.  Rambo teaches maintaining approximately unchanged an angle between a moving direction of the tracked object and a line connecting the tracked object and the tracking device when the tracked object moves (¶¶ 106-108; in to ensure collection of meaningful data).  At the time of the invention, a person of skill in the art would have thought it obvious to run the controller of Hammond with motion controls according to the teachings of Rambo, in order to reduce the processing time required to calculate a proper path for the tracking device.
As per Claim 2, Hammond teaches that the motion information of the tracked object comprises at least one of: a velocity of the tracked object (¶¶ 55-56), an acceleration of the tracked object, a change in orientation of the tracked object, or a change in attitude of the tracked object.
As per Claim 3, Hammond teach that the carrying device comprises an aircraft (¶ 28), and that controlling the movement of the carrying device that carries the tracking device comprises controlling at least one of an attitude of the aircraft or a flight path of the aircraft (¶¶ 26-29).
As per Claim 4, Hammond teaches that the tracking device comprises an imaging device (¶ 29).
As per Claim 5, Hammond teaches that the carrying device comprises a carriage disposed in the aircraft and configured to carry the imaging device (¶ 33; tilt stage 114 of Figure 33), and that controlling the movement of the carrying device that carries the tracking device comprises controlling at least one of the attitude of the aircraft, the flight path of the aircraft (¶¶ 26-29), or an attitude of the carriage.
As per Claim 6, Hammond does not expressly teach: determining a relative relationship between the tracked object and the tracking device; wherein based on the motion information, controlling the movement of the carrying device that carries the tracking device to enable the tracking device to track the tracked object while maintaining approximately unchanged the angle between the moving direction of the tracked object and the line connecting the tracked object and the tracking device when the tracked object moves includes: based on the motion information and the relative relationship, controlling the movement of the carrying device that carries the tracking device to enable the tracking device to track the tracked object while maintaining approximately unchanged the angle between the moving direction of the tracked object and the line connecting the tracked object and the tracking device when the tracked object moves.  Rambo teaches: 
determining a relative relationship between the tracked object and the tracking device (¶¶ 114-115); 
wherein based on the motion information, controlling the movement of the carrying device that carries the tracking device to enable the tracking device to track the tracked object while maintaining approximately unchanged the angle between the moving direction of the tracked object and the line connecting the tracked object and the tracking device when the tracked object moves includes: based on the motion information and the relative relationship, controlling the movement of the carrying device that carries the tracking device to enable the tracking device to track the tracked object while maintaining approximately unchanged the angle between the moving direction of the tracked object and the line connecting the tracked object and the tracking device when the tracked object moves (¶¶ 106-108; to maintain “a finite difference in angle”).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Hammond teaches that the relative relationship comprises at least one of: a relative position between the tracked object and the tracking device; a relative orientation between the tracked object and the tracking device; a relative velocity between the tracked object and the tracking device (¶¶ 55-56, 70); the angle between the line connecting the tracked object and the tracking device, and a direction of a velocity of the tracked object; a relative acceleration between the tracked object and the tracking device; or a relative angular velocity between the tracked object and the tracking device.
As per Claim 8, Hammond teaches that based on the motion information and the relative relationship, controlling the movement of the carrying device that carries the tracking device comprises: 
determining a target direction and a target position for the tracking device based on the motion information of the tracked object and the relative relationship (¶¶ 49-50); and 
controlling the movement of the carrying device to enable the tracking device to track the tracked object at the target position in the target direction (¶¶ 51-53).
As per Claim 9, Hammond teach that determining the target direction and the target position for the tracking device based on the motion information of the tracked object and the relative relationship comprises: determining the target direction and the target position of the tracking device based on an orientation of the tracked object (¶¶ 48), the motion information of the tracked object (¶¶ 48-49), and the relative relationship (¶ 33).
As per Claim 10, Hammond teaches that determining the target direction and the target position for the tracking device based on the motion information of the tracked object and the relative relationship comprises: 
receiving information input by a user when tracking the tracked object (¶ 29); and 
determining the target direction and the target position based on the information input by the user, the motion information of the tracked object (¶¶ 48-49), and the relative relationship (¶ 33).
As per Claim 11, Hammond teaches that based on the motion information and the relative relationship, controlling the movement of the carrying device that carries the tracking device comprises: determining a target position of the tracking device based on a predetermined tracking direction of the tracking device (¶ 48), the motion information of the tracked object (¶¶ 48-49), and the relative relationship (¶ 33); and controlling the movement of the carrying device based on the predetermined tracking direction and the target position to enable the tracking device to track the tracked object at the target position in the predetermined tracking direction (¶ 43).
As per Claim 12, Hammond does not expressly teach that the predetermined tracking direction forms a fixed angle with respect to a predetermined reference direction.  Rambo teaches that the predetermined tracking direction forms a fixed angle with respect to a predetermined reference direction (¶¶ 106-108; at “a finite difference in angle”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Hammond teaches that based on the motion information and the relative relationship, controlling the movement of the carrying device that carries the tracking device comprises: 
receiving information input from a user when tracking the tracked object (¶ 29); and 
determining a target position of the tracking device based on the information input from the user, the predetermined tracking direction of the tracking device, the motion information of the tracked object (¶¶ 48-49), and the relative relationship (¶ 33).
As per Claim 14, Hammond further teaches: 
receiving a signal from the user (¶ 29); and 
determining a tracking mode for tracking the tracked object based on the signal from the user (¶¶ 39-40).
As per Claim 15, Hammond further teaches: determining a tracking mode for tracking the tracked object based on a type of the tracked object (¶¶ 40, 48).
As per Claim 16, Hammond further teaches: based on the tracking mode, performing at least one of: determining information type of the motion information of the tracked object to be used for tracking the tracked object and determining detection of the motion information based on the information type; or determining a type of relative relationship to be used for tracking the tracked object (¶¶ 48-49) and determining the relative relationship based on the type of relative relationship (¶ 33).
As per Claim 17, Hammond does not expressly teach that the angle is maintained at approximately 90 degrees when the moving direction of the tracked object changes.  Rambo teaches that the angle is maintained at approximately 90 degrees when the moving direction of the tracked object changes (¶ 120).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 18, Hammond does not expressly teaches controlling the movement of the carrying device based on the motion information of the tracked object to enable the tracking device to track the tracked object while maintaining approximately unchanged an orientation of the line connecting the tracked object and the tracking device when the tracked object moves.  Rambo teaches controlling the movement of the carrying device based on the motion information of the tracked object to enable the tracking device to track the tracked object while maintaining approximately unchanged an orientation of the line connecting the tracked object and the tracking device when the tracked object moves (¶¶ 106-108; by keeping a “finite difference in angle” between the device and the tracked object).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 19, Hammond teaches a control device (¶¶ 24-25), comprising: 
a processor (¶ 25; processor 131 of Figure 1B); and 
a storage device storing instructions (¶ 25; memory 132 of Figure 1B); 
wherein the processor is configured to execute the instructions to perform a method comprising: acquiring motion information of a tracked object (¶¶ 26-28); and 
based on the motion information, controlling movement of a carrying device that carries a tracking device to enable the tracking device to track the tracked object (¶ 33; encoders 113 and 116 of Figure 3).  
Hammond does not expressly teach maintaining approximately unchanged an angle between a moving direction of the tracked object and a line connecting the tracked object and the tracking device when the tracked object moves.  Rambo teaches maintaining approximately unchanged an angle between a moving direction of the tracked object and a line connecting the tracked object and the tracking device when the tracked object moves (¶¶ 106-108; in to ensure collection of meaningful data).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 20, Hammond teaches a carrier system, comprising: 
a carrying device configured to carry a tracking device (¶ 33; tilt stage 114 of Figure 33); and 
a control device (¶ 24; controller 130 of Figure 1B), comprising: 
a processor (¶ 25; processor 131 of Figure 1B); and 
a storage device storing instructions (¶ 25; memory 132 of Figure 1B); 
wherein the processor is configured to execute the instructions to perform a method comprising: acquiring motion information of a tracked object (¶¶ 26-28); and 
based on the motion information, controlling movement of the carrying device to enable the tracking device to track the tracked object (¶ 33; encoders 113 and 116 of Figure 3).  
Hammond does not expressly teach maintaining approximately unchanged an angle between a moving direction of the tracked object and a line connecting the tracked object and the tracking device when the tracked object moves.  Rambo teaches maintaining approximately unchanged an angle between a moving direction of the tracked object and a line connecting the tracked object and the tracking device when the tracked object moves (¶¶ 106-108; in to ensure collection of meaningful data).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661